     Case 1:19-cr-02032-SMJ     ECF No. 192   filed 09/11/20   PageID.1277 Page 1 of 31




 1 William D. Hyslop

 2 United States Attorney
     Eastern District of Washington
 3 Thomas J. Hanlon

 4 Assistant United States Attorney
     Richard Burson
 5 Assistant United States Attorney

 6 402 E. Yakima Avenue, Suite 210
     Yakima, Washington 98901
 7 (509) 454-4425

 8
                        IN THE UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF WASHINGTON
10
     UNITED STATES OF AMERICA,                    1:19-CR-02032-SMJ-1
11

12                      Plaintiff,
                                                  United States Response to
           vs.
13                                                Defendant’s Motion to Suppress
                                                  Victim E.Z.’s Identification
14 JAMES DEAN CLOUD,

15                                                September 29, 2020, at 9:00 a.m.
                        Defendant.
                                                  With Oral Argument
16

17         Plaintiff, United States of America, by and through William D. Hyslop, United
18
     States Attorney for the Eastern District of Washington, Thomas J. Hanlon, Assistant
19
     United States Attorney for the Eastern District of Washington, and Richard Burson,
20

21 Assistant United States Attorney for the Eastern District of Washington, hereby

22
     submits its response to the Defendant’s Motion to Suppress the positive identification
23
     of the Defendant by one of the Defendant’s victims, E.Z.
24

25

26

27

28
     Response to Motion to Suppress               1
     Case 1:19-cr-02032-SMJ     ECF No. 192    filed 09/11/20   PageID.1278 Page 2 of 31




                                    I.    INTRODUCTION
 1

 2         The Defendant is seeking to strike the identification of him by yet another
 3
     witness. This time, he seeks to strike identifying testimony of a witness who had
 4
     ample opportunity to view the Defendant and gave an accurate description of the
 5

 6 Defendant prior to confidently and quickly picking him out of a lineup. His motion

 7
     rests, as it must to survive, on the premise that there was police misconduct that
 8
     created an unduly suggestive lineup. That is a rightfully high bar that the Defendant
 9

10 does not reach.

11
           The Defendant’s assertions that police engaged in misconduct are in some
12

13
     instances inconsistent with the recording of the lineup and the interview that

14 proceeded it, filed with the Court as Exhibit A to this response. Other assertions are

15
     correct, in that the detectives conducting the lineup did not follow agency policy. But
16

17 he fails to connect the dots between an imperfect procedure and actual suggestion by

18 the Detectives. The law is clear: The Defendant does not have the right to a perfect

19
     lineup procedure. Rather, he has the right to a lineup that is not so impermissibly
20

21 suggestive so as to make the identification of him by the witness a certainty. The

22 lineup he now challenges far exceeded that requirement.

23
           Even if the Defendant had established that detectives engaged in misconduct
24

25 that led to an unduly suggestive lineup, the Court still must find that E.Z.’s

26 identification was unreliable. However, the record here shows the opposite. There is

27

28
     Response to Motion to Suppress                2
     Case 1:19-cr-02032-SMJ      ECF No. 192    filed 09/11/20   PageID.1279 Page 3 of 31




     no doubt that E.Z. is a reliable witness, as detailed below. Her right to identify her
 1

 2 attacker in court and the jury’s right to weigh her identification should not be impeded

 3
     by the Defendant.
 4
                                      II.   BACKGROUND
 5

 6 A.      E.Z. witnesses several murders and is shot attempting to escape.
 7
           On June 8, 2019, just after 4:00 p.m., E.Z. called 911 and reported that she was
 8
     in a truck headed west on Evans Road in White Swan. She told dispatch she was
 9

10 fleeing from her friend’s house, where unknown assailants had opened fire on the

11
     vehicle she and her friends were in. Her friend L.L. was driving the truck from the
12

13
     passenger side of the vehicle, because her other friend, Dennis Overacker, was dead in

14 the driver’s seat, having been shot in the head. E.Z. and L.L. had both been shot, but

15
     survived. E.Z.’s infant child was unharmed.
16

17         Officers intercepted the truck on Evans Road, about 12 miles from John Cagle’s

18 house, and performed CPR on Overacker, which was unavailing. L.L. and E.Z. exited

19
     the vehicle and L.L. was screaming that he had been shot in the head. Officers
20

21 administered aid while L.L. told them that he was at Cagle’s to purchase motorcycle

22 parts, but encountered three males, one of whom told him that Cagle was not seeing

23
     anyone. L.L. said that after being told that, one of the males pointed a rifle at
24

25 Overacker just before the shooting started. L.L. described one of the males as having

26 puffy dark curly hair and wearing a red shirt, and a second male with a blue shirt. He

27

28
     Response to Motion to Suppress                 3
     Case 1:19-cr-02032-SMJ     ECF No. 192       filed 09/11/20   PageID.1280 Page 4 of 31




     could not provide details for the third male he had seen at Cagle’s. E.Z. told an officer
 1

 2 that she had been sitting in the rear seat of the truck when someone started shooting at

 3
     them. She had shielded her child and was hit by several shotgun pellets in the process.
 4
     Emergency services began administering aid to E.Z. on the scene. E.Z. was taken to
 5

 6 the hospital. According to the author of a medical notation, who heard it from

 7
     paramedics, while en route, E.Z. said that she was going to friend’s house and was
 8
     shot by an oncoming driver (this is likely the result of a game of telephone).
 9

10         E.Z. and L.L. directed law enforcement to the residence in White Swan where
11
     they had been shot – 5151 Medicine Valley Road, the home of John Cagle, a man
12

13
     affectionately known as “Dobbie Jack.” Officers arriving at Dobie Jack’s home

14 encountered a grisly scene. Thomas Hernandez laid face down in the drive way,

15
     unconscious and suffering from a gunshot to the head that would later kill him. Just
16

17 inside the front gate of the property, Catherine Eneas laid dead from a gunshot wound.

18 Around back, near a game room, Michelle Starnes was found dead, also from an

19
     apparent gunshot wound. Finally, inside the game room, Cagle was found dead from a
20

21 gunshot to the head. Discharged shell casings were littered about the bodies.

22 B.      E.Z. is interviewed at the hospital.
23
           While tribal police secured the scene in White Swan, E.Z. was at a hospital in
24

25 Yakima being interviewed by law enforcement. Among other things, E.Z. told the

26 interviewing officer the following:

27

28
     Response to Motion to Suppress                   4
     Case 1:19-cr-02032-SMJ     ECF No. 192    filed 09/11/20   PageID.1281 Page 5 of 31




           E.Z. arrived to Cagle’s house earlier that day along with Overacker, Hernandez,
 1

 2 L.L. and E.Z.’s child. They arrived in Overacker’s truck. Overacker was driving, L.L.

 3
     was in the front passenger seat, Hernandez was seated in the back seat behind L.L. and
 4
     E.Z. was seated in the driver’s side backseat behind Overacker. When they arrived,
 5

 6 E.Z. saw an Indian male wearing a red shirt and holding a gun meet them at the gate.

 7
     When Hernandez told the Indian male in the red shirt that the group was there to see
 8
     Cagle, the Indian male responded that Cagle “wasn’t seeing anyone right now.” E.Z.
 9

10 saw Hernandez exit the truck and approach another Indian male wearing a blue shirt

11
     and carrying a gun. E.Z. stated that Hernandez talked to the Indian males for a short
12

13
     time. Then she saw the three of them, Hernandez, red-shirt and blue-shirt, walk back

14 to the truck. She overserved that everything seemed fine at first. Red-shirt asked

15
     Overacker for a cigarette. When Overacker leaned to the console to get a cigarette, he
16

17 was suddenly shot in the head. She reported that she thought blue-shirt shot first. As

18 she recalled at the time, L.L. was shot after Overacker, followed by Hernandez. L.L.

19
     was able to take control of the truck and drive it away. E.Z. heard more shots as they
20

21 were driving away.

22 C.      E.Z. goes to the Sherriff’s Office to give a statement and picks the Defendant
23         out of a photo lineup.

24         On June 10, 2019, Yakima County Sherriff’s Office Detectives Mike Williams
25
     and Brian McIlrath were on duty at the Sherriff’s Office on 1st Street in Yakima. E.Z.
26
                                                                                   th
27 arrived on her own accord to speak to officers about what had happened on June 8 .

28
     Response to Motion to Suppress                5
     Case 1:19-cr-02032-SMJ     ECF No. 192     filed 09/11/20   PageID.1282 Page 6 of 31




     By this time, practically the entire Sherriff’s Office was or had been involved in the
 1

 2 investigation of the Medicine Valley murders, including 100% of YSCO detectives.

 3
     There was no one available to conduct an interview or photo lineup who was not
 4
     already familiar with the investigation.
 5

 6         Detectives Williams and McIlrath took E.Z. to an interview room equipped with
 7
     audio and video recording equipment, which set this interview apart from other
 8
     interviews and lineups that had been conducted in the field and thus were without the
 9

10 benefit of audio and video recording equipment 1.

11
           E.Z. provided the following details in the recorded interview prior to the lineup:
12

13
     Overacker picked up E.Z. at her residence and took her to L.L.’s. From there, L.L.,

14 Overacker, and E.Z. drove to Cagle’s house in Overacker’s truck. E.Z. stated that they

15
     were going over there to check on Cagle, who had been being “taxed” by people in the
16

17 area. They pulled up to the front gate, and a young man whom E.Z. described as a

18 native around 19-23 years old and wearing a red shit, walked outside the gate and up

19
     to the driver’s side window where Overacker was sitting. The man in the red shirt told
20

21 Overacker that Cagle “wasn’t having any visitors right now.” He was not holding

22 anything in his hands at this time. The man in the red shirt looked to E.Z. like a white

23
     man from a distance, but E.Z. could tell he was native when he approached the
24

25

26   1
    The recording of the interview, in its entirety, is being submitted as a physical
27 exhibit with the court.

28
     Response to Motion to Suppress                 6
     Case 1:19-cr-02032-SMJ      ECF No. 192     filed 09/11/20   PageID.1283 Page 7 of 31




     vehicle. E.Z., L.L. and Overacker left Cagle’s and drove to Hernandez’s residence.
 1

 2 They told Hernandez what had happened at Cagle’s, and that it appeared that

 3
     something was amiss. Hernandez agreed to go back to Cagle’s with them and got in
 4
     the truck. They drove back to Cagle’s. Hernandez got out of the truck and spoke to the
 5

 6 guy in the red shirt. E.Z. observed, in addition to the man in the red shirt, a girl, a

 7
     skinny guy in a blue shirt, and someone in the driver’s seat of a red SUV. E.Z. did not
 8
     know any of them. The man in the blue shirt had a shotgun. Overacker turned the
 9

10 truck around so that the truck was pointing away from the residence. The man in the

11
     blue shirt walked into Cagle’s house. The man in the blue shirt came out and
12

13
     Hernandez walked toward the house, came back, and started talking to the guy in the

14 red shirt again. The man in the red shirt was now holding a gun. The man in the red

15
     shirt and Hernandez walked back toward the truck. Hernandez asked Overacker, who
16

17 was still sitting in the driver’s seat of the truck, if he had a cigarette for the guy in the

18 red.

19
           Overacker turned to grab a cigarette and the man in the red shirt shot
20

21 Overacker, then Hernandez twice, and then L.L. E.Z. remembers turning to cover the

22 baby. E.Z. thinks that Overacker must have pushed the gas when he was shot because

23
     the truck started moving down the driveway. L.L. reached over and took control of the
24

25 vehicle. E.Z. thought at the time that Overacker had been shot in the face. E.Z. called

26 911 while L.L. drove. They managed to escape.

27

28
     Response to Motion to Suppress                  7
     Case 1:19-cr-02032-SMJ     ECF No. 192    filed 09/11/20   PageID.1284 Page 8 of 31




           E.Z. clarified that the guy in the red shirt was the one who Hernandez had asked
 1

 2 Overacker for a cigarette for, and described the man in the red shirt as “maybe

 3
     chubby” and “thicker.” She clarified that the man in the red shirt was the one who shot
 4
     Overacker. She was in the backseat at the time. E.Z. did not know who shot
 5

 6 Hernandez, but identified the man in the red shirt as the one who shot L.L. When

 7
     asked what the other individuals were doing (referring to the two other people at
 8
     Cagle’s), E.Z. replied, “I don’t even know, I think I was just watching the guy in
 9

10 the red.”

11
           Detective McIlrath asked E.Z. if anyone had shown her a photo montage, to
12

13
     which she shook her head no. Detective McIlrath asked E.Z. if “she got a pretty good

14 look at these guys,” and E.Z. shook her head to indicate “yes.” Detective McIlrath left

15
     the interview room to compile lineups.
16

17         At 13:26 (or 29:19 into the recording), Detective Williams and E.Z. began

18 talking about where L.L. had driven the truck after Overacker was shot and the

19
     interaction with first responders. They talked about E.Z.’s prior visits to Cagle’s house
20

21 and her relationship with Cagle and Starnes. The conversation turned to E.Z.’s drug

22 use, with Detective Williams telling E.Z. that he doesn’t judge her for the drug use,

23
     and that he understands that “once you get on that stuff it’s harder than anything to get
24

25 off of.” Detective Williams told E.Z. that the thing he was concerned with, other than

26 the murders, is that E.Z. would take her child to Cagle’s, given Cagle’s reputation.

27

28
     Response to Motion to Suppress                8
     Case 1:19-cr-02032-SMJ     ECF No. 192     filed 09/11/20   PageID.1285 Page 9 of 31




           E.Z. explained what she was thinking at the time. E.Z. did not appear shaken or
 1

 2 upset. E.Z. told Detective Williams that Cagle and Starnes used to give her water and

 3
     food. Detective Williams suggests that they also gave her drugs, and E.Z. confirmed
 4
     that Cagle did through her ex-boyfriend. Detective Williams told E.Z. that getting
 5

 6 drugs from Cagle and her ex-boyfriend was not helping her, but keeping her under the

 7
     control of narcotics. E.Z. confirmed that she smoked meth prior to arriving at Cagle’s.
 8
     Detective Williams advised E.Z. that the people she hangs out with are a bad
 9

10 influence.

11
           The conversation briefly turned to a discussion about E.Z.’s youngest child, and
12

13
     then to the murder again. E.Z. stated that she doesn’t think that she was still under the

14 effect of methamphetamine when she arrived at Cagle’s. Detective Williams asked

15
     E.Z. what she thinks is causing her to make her decisions. The conversation then
16

17 turned back to E.Z.’s familiarity with the individuals she saw at Cagle’s.

18         E.Z. asked Detective Williams if he thought that “they” (referring to the
19
     murderers) will come looking for her to stop her from testifying. Detective Williams
20

21 and E.Z. talked about that concern for some time. E.Z. expressed that she thought that

22 they were trying to stop the truck from going and were going to kill her and the other

23
     occupants, including her baby. She stated that she didn’t think of her son when she
24

25 went to Cagle’s. E.Z. says she “curses” herself because her son was there, because

26 “they” didn’t care who they killed. E.Z. said that she should have known better and

27

28
     Response to Motion to Suppress                 9
     Case 1:19-cr-02032-SMJ     ECF No. 192     filed 09/11/20   PageID.1286 Page 10 of 31




     that she just didn’t think of her son at the time. E.Z. said she felt bad for putting her
 1

 2 baby in that spot. E.Z. said that she was in the wrong place at the wrong time and just

 3
     didn’t think of her son. At that point, her own words and reflection, not the words of
 4
     Detective Williams, caused E.Z. to begin crying.
 5

 6         Detective Williams said that being a parent means you have to think about
 7
     things really hard. Detective Williams started talking about raising teenagers and
 8
     infants at the same time and told E.Z. about the importance of being a good role
 9

10 model. E.Z. stopped crying during this portion of the conversation.

11
           She was no longer crying (and certainly not “cowering” in the corner) when
12

13
     Detective McIlrath entered the interview room with the photo lineups at 13:40,

14 approximately 15 minutes after he left.

15
           Conversation turned back towards E.Z.’s observations. E.Z. stated she only
16

17 recalled seeing the man in the red shirt and the man in the blue shirt the first time the

18 group arrived at Cagle’s (prior to picking up Hernandez). The man in the blue shirt,

19
     she recalled, had been walking out of Cagle’s house as the group was leaving. E.Z.
20

21 and the Detectives talked a little more about Cagle and the property. This portion of

22 the conversation lasted approximately three minutes. E.Z. was not crying during this

23
     portion and is composed well before the lineup is initiated.
24

25         Detective McIlrath asked Detective Williams if there were any lineup

26 instructions on the desk. There were none, so he left to go get some. While he was

27

28
     Response to Motion to Suppress                 10
     Case 1:19-cr-02032-SMJ    ECF No. 192    filed 09/11/20   PageID.1287 Page 11 of 31




     gone for approximately one minute, no relevant substantive conversation passes
 1

 2 between Detective Williams and E.Z.

 3
           Detective McIlrath returned with lineup instructions and handed them to
 4
     Detective Williams. Detective McIlrath gave a cursory glance at the batch of lineup
 5

 6 photos in his hand (the lineup for James Cloud) to confirm that he had the right lineup

 7
     and that the cover page was not inadvertently left in. Detective Williams then told
 8
     E.Z. that the important thing was that the person may or may not be in the lineup, and
 9

10 that E.Z. should not feel obligated to pick anyone. He then read the instructions off the

11
     sheet verbatim:
12

13
           “You are about to be shown a group of photographs. Before you view these
           photographs, please read the following carefully: Because an officer is
14         showing you a group of photographs, this should not influence your
15
           judgment in any way. The person who committed the crime may or may not
           be in this group of photographs. It is just as important to eliminate innocent
16         persons as it is to identify those persons responsible. You are in no way
17         obligated to identify anyone. Study each photograph carefully before making
           any comments. Consider that the photographs could be old or new, and that
18         they hair styles change and that persons can alter their appearance by
19         growing or shaving facial hair.”

20         E.Z. confirmed she understood the instructions. Detective Williams gave the
21
     written instructions to E.Z. and asked her to sign. Detective McIlrath handed the
22

23 lineup to Detective Williams. Detective Williams asked Detective McIlrath if they

24 should complete one instruction sheet for all lineups or four separate instruction

25
     sheets. They pondered this for less than ten seconds before Detective McIlrath left the
26

27 interview room to get more instructions sheets. This 10 second exchange is what the

28
     Response to Motion to Suppress               11
     Case 1:19-cr-02032-SMJ    ECF No. 192    filed 09/11/20   PageID.1288 Page 12 of 31




     Defendant characterizes as “confusion.” Detective Williams also briefly flipped
 1

 2 through the lineup to make sure it was the correct lineup and had no incorrect filler

 3
     pictures or the cover sheet containing the names of those pictured. He then handed the
 4
     six photographs to E.Z.
 5

 6         E.Z. flipped to the second sheet rather quickly after apparently not recognizing
 7
     the first individual pictured. The second picture was of Defendant James Cloud. E.Z.
 8
     almost immediately stated: “This guy I think I recognized him. I don’t know if he
 9

10 was the one wearing the redshirt 2,” thus indicating that she recognized the

11
     Defendant as one present at the crime scene, but wasn’t yet sure if he was the one in
12

13
     the red shirt. Note, this is not a statement that James Cloud was not the man who shot

14 Overacker, as Defendant claims. E.Z. then continued flipping through the

15
     photographs.
16

17         Meanwhile, having heard E.Z.’s declaration that she recognized the Defendant,

18 Detective Williams provided E.Z. a pen, because she would need to write down on the

19
     picture that she recognized the Defendant. E.Z. took no notice of the pen.
20

21         E.Z. flipped back to the Defendant’s photograph and stated: “This is the guy

22 who was wearing the red shirt, the one who shot Dennis.” Detective McIlrath

23

24

25

26   2
    There is disagreement between the United States and the Defendant as to what was
27 actually said here.

28
     Response to Motion to Suppress               12
     Case 1:19-cr-02032-SMJ     ECF No. 192    filed 09/11/20   PageID.1289 Page 13 of 31




     handed the pen to the E.Z. and said “okay do you want to write that on there and sign
 1

 2 your name? Just write ‘guy who shot Dennis’ or whatever, if that’s what you think.”

 3
           This is point that the Defendant claims the Detectives make eye contact,
 4
     although in the Defendant’s photo there is no way of telling that, and indeed,
 5

 6 Detective Williams appears to be looking at E.Z., not Detective McIlrath. E.Z., while

 7
     the Detectives were supposedly making eye contact while not facing each other,
 8
     remained looking at the picture of the Defendant. One wonders how this supposed eye
 9

10 contact could have any impact on E.Z. when she didn’t even see it.

11
           E.Z. wrote “guy who shot Dennis” (exactly what she had just said out loud,
12

13
     unprompted) on the Defendant’s photo and signed it.

14         Detective Williams next handed E.Z. the photo lineup including a picture of
15
     another suspect, M.J. E.Z. flipped through and stated “I think this is the guy in the
16

17 blue shirt” referring to the picture of M.J. E.Z. stated that the individual “looked white

18 far away and then got close, and you could tell he was native, I think.” She also stated

19
     that he was the individual who had come up to the car and told the group that Cagle
20

21 was not having any visitors.

22         The next lineup shown to E.Z. included N.J. E.Z. identified a photo that she
23
     thought was a photo of an individual who was present, but E.Z. did not want to make
24

25 a selection because she was only about 30% sure. Donovan’s lineup had similar

26 results.

27

28
     Response to Motion to Suppress                13
     Case 1:19-cr-02032-SMJ    ECF No. 192    filed 09/11/20   PageID.1290 Page 14 of 31




           At the conclusion of the lineups, E.Z. again confirmed that the guy in the red
 1

 2 shirt, now identified as the Defendant, shot Overacker. E.Z. described the guns

 3
     possessed by the Defendant and the man in the blue shirt whom she had picked out of
 4
     the lineups. E.Z. stated that Hernandez and the Defendant spoke for a good four or
 5

 6 five minutes, and that they were “kind of laughing” by the red SUV (thus indicating

 7
     that she was watching and could see them both through the rear window of
 8
     Overacker’s truck). She then stated that the Defendant was walking next to Hernandez
 9

10 as they approached Overacker’s truck. When they got to the truck, Overacker rolled

11
     his window down, Hernandez asked for a cigarette, and the Defendant shot Overacker.
12

13
           E.Z. also stated that while Hernandez and the Defendant were talking, the man

14 in the blue shirt entered Cagle’s trailer and then exited again. E.Z. stated that

15
     Hernandez walked toward the trailer, but didn’t enter it. These statements also indicate
16

17 that E.Z. was observing what was going on during this four or five minute period

18 through the rear window of the truck. She provided a little more detail about the

19
     physical appearance of the Defendant, adding that he had dirt on the back of his shirt.
20

21 E.Z. also added that Cagle’s dogs were going underneath the trailer while all this was

22 going on (yet another observation through the rear window of the truck).

23
           E.Z. provided a few more details, adding that a white van was next to the red
24

25 SUV at Cagle’s. She stated that the van was a utility type van without a window, and

26 was clean. She stated that when they had come back the second time, the four

27

28
     Response to Motion to Suppress               14
     Case 1:19-cr-02032-SMJ     ECF No. 192    filed 09/11/20   PageID.1291 Page 15 of 31




     individuals were getting ready to leave in the red SUV. She stated that the Defendant
 1

 2 was in the passenger seat of the red SUV when they arrived the second time, and had

 3
     gotten out to talk to Hernandez. She again said that she saw the Defendant shoot
 4
     Overacker. The Detectives left the interview room.
 5

 6         Detective Williams entered the interview room and stated that he wanted E.Z.
 7
     to call her CPS worker and let her know that Detective Williams would like to talk to
 8
     her. He advised that CPS would like to see E.Z. get into treatment on her own accord.
 9

10 He advised that doing so would show that she wants to recover. He said that he

11
     understood that “it is not easy” to fight addiction. He stated that E.Z. is going to have
12

13
     some trauma from the murders she witnessed and that she is going to need help with

14 that too. They discussed this for a few minutes and Detective Williams again

15
     encouraged her to seek treatment, and he also stated that no one believed that she
16

17 would willingly put her child in danger. This conversation took approximately five

18 minutes.

19
            The interview concluded with E.Z. signing a Sworn Statement form provided
20

21 and read to E.Z. by Detective Williams. While she was signing, Detective Williams

22 offered more words of encouragement to E.Z. Detective Williams and E.Z. talked a

23
     little more about her pending CPS case, with E.Z. talking freely about the matter,
24

25 before leaving the interview room.

26

27

28
     Response to Motion to Suppress                15
     Case 1:19-cr-02032-SMJ     ECF No. 192    filed 09/11/20   PageID.1292 Page 16 of 31




                                        III.   ANALYSIS
 1

 2         In order to successfully move this Court to conduct a review of the reliability of
 3
     an eyewitness identification before allowing a jury to decide reliability for themselves,
 4
     the Defendant must first show the existence of police misconduct that was (1)
 5

 6 unnecessary and (2) unduly suggestive. Without that showing, the inquiry ends before

 7
     any trial court review of reliability, and the jury is allowed to hear both the eyewitness
 8
     identification and any admissible evidence Defendant wishes to present to attack
 9

10 reliability. Even if the Court finds such conduct however, it must next determine

11
     whether E.Z.’s identification is nonetheless reliable before deciding whether to strike
12

13
     it.

14          A. Police administering the lineup did not engage in misconduct that was
15             unduly suggestive and therefore this Court should not engage in its own
               review of E.Z.’s reliability as a witness.
16

17         A defendant does not have a constitutional right to a perfect lineup. See Manson

18 v. Brathwaite, 432 U.S. 98, 104 (1976). Instead, a suspect has a due process right to be

19
     free from a lineup that “[i]s so impermissibly suggestive as to give rise to a very
20

21 substantial likelihood of irreparable misidentification.” Simmons v. U.S., 390 U.S.

22 377, 384 (1968). Furthermore, the suggestiveness must be the product of police

23
     misconduct. Perry v. New Hampshire, 565 U.S. 228, 248 (2012). Because there is no
24

25 evidence that any law enforcement official acted improperly in a way that suggested

26 which picture E.Z. should pick out of the lineup in question, E.Z.’s identification

27

28
     Response to Motion to Suppress                16
     Case 1:19-cr-02032-SMJ     ECF No. 192    filed 09/11/20   PageID.1293 Page 17 of 31




     cannot be hidden from the jury, and whether or not her identification is reliable is a
 1

 2 solely question for them to decide.

 3
           The Constitution protects a defendant against a conviction based on evidence of
 4
     questionable reliability, not by prohibiting introduction of the evidence, but by
 5

 6 affording the defendant means to persuade the jury that the evidence is unreliable

 7
     Perry, 565 U.S. at 237. Potential unreliability of evidence does not render its
 8
     introduction at trial fundamentally unfair. See Kansas v. Ventris, 556 U.S. 586, 594
 9

10 (2009) (rejecting a broad exclusionary test for uncorroborated jailhouse snitch

11
     statements). Even assuming that eyewitness testimony is fallible, fallibility does not,
12

13
     without the taint of police misconduct, justify a trial court screening the evidence for

14 reliability before allowing a jury to make that determination. Perry, 565 U.S. at 245.

15
     Before E.Z.’s identification of the Defendant can be concealed from the jury, the
16

17 Defendant must show that police acted improperly in obtaining the identification by

18 creating circumstances that were both unnecessary and suggestive. Id. at 228 (citing

19
     Manson, 432 U.S. at 98).
20

21         This prerequisite – an affirmative showing of police misconduct – makes sense,

22 and protects a cornerstone of our judicial system: the fundamental role of the jury to

23
     weigh evidence. Without this prerequisite, the door would open to judicial review of
24

25 every eyewitness identification prior to its introduction to the jury. Perry, 565 U.S. at

26 243. That type of review would impermissibly trespass on the province of the jury to

27

28
     Response to Motion to Suppress                17
     Case 1:19-cr-02032-SMJ     ECF No. 192    filed 09/11/20   PageID.1294 Page 18 of 31




     weigh the reliability of evidence. It would also render null the protections already
 1

 2 afforded defendants in cautioning juries against placing undue weight on eyewitness

 3
     testimony the defendant believes unreliable. These protections include the Sixth
 4
     Amendment right to confront the eyewitness, see Maryland v. Craig, 497 U.S. 836,
 5

 6 845 (1990) (“The central concern of the Confrontation Clause is to ensure the

 7
     reliability of the evidence against a criminal defendant.”); the right to an attorney who
 8
     can expertly test the eyewitness’ testimony through cross examination, and argue
 9

10 unreliability to the jury, Perry, 565 U.S. at 246; and the protections already built into

11
     the courts’ instructions to the jury to consider whether the identification was the
12

13
     product of the eyewitness’s own recollection or was the result of subsequent influence

14 or suggestiveness. MODEL CRIM. JURY INSTR. 9th Cir. 4.11 (2020). A critical aim of

15
     the prerequisite of police misconduct is not to rob the jury of their right to weigh
16

17 evidence, but instead to deter law enforcement from using improper line-ups, show-

18 ups and photo arrays. Perry, 565 U.S. at 241 (citing Manson). Because here, the

19
     Defendant has alleged no police misconduct, but instead, violations of best practices
20

21 that did not influence E.Z.’s identification, the Court’s inquiry is complete under

22 Manson and Perry. Even if the Court were to find misconduct here based on the

23
     Detective’s failure to administer the lineups in a blinded manner, the Court must also
24

25 find that such conduct “created a ‘substantial likelihood of misidentification.’” Id. at

26 239 (citing Neil v. Biggers, 409 U.S. 188, 201 (1972)).

27

28
     Response to Motion to Suppress                18
     Case 1:19-cr-02032-SMJ      ECF No. 192     filed 09/11/20   PageID.1295 Page 19 of 31




           With respect to lineups in particular, courts have been reluctant to suppress in-
 1

 2 court identification unless “the photographic identification procedure was so

 3
     impermissibly suggestive as to give rise to a very substantial likelihood of irreparable
 4
     misidentification.” Simmons v. United States, 390 U.S. 377, 384 (1968). That is
 5

 6 because, despite the hazards of initial identification by photograph, the procedure has

 7
     been useful in apprehending offenders and sparing innocent suspects, and any danger
 8
     of misidentification is “substantially lessened” by cross examination. Id.
 9

10         In this case, the Defendant alleged several incidents of misconduct that the
11
     Defendant submits are so unduly suggestive as to justify this Court in assessing the
12

13
     reliability of E.Z.’s identification prior to submitting it to a jury. For the reasons that

14 follow, none of the alleged incidents of misconduct, alone or together, justify such a

15
     drastic step.
16

17         The alleged incidents of misconduct here can be broken down into two

18 categories: acts that may create circumstances where suggestion is more likely and

19
     acts that are actually suggestive. With respect to the first type, the Defendant alleges
20

21 three acts that are not suggestive in and of themselves, but create an environment

22 where suggestion becomes more likely: (i) a lecture by Detective Williams, (ii) the

23
     failure to use a blinded procedure and (iii) the failure to use a sequential line up
24

25 technique. With respect to actual suggestion, the Defendant alleges three acts: (i) the

26 bookmarking of a photograph with a pen, (ii) the instruction of Detective McIlrath to

27

28
     Response to Motion to Suppress                  19
     Case 1:19-cr-02032-SMJ     ECF No. 192    filed 09/11/20   PageID.1296 Page 20 of 31




     E.Z. to write down what she had just stated about the picture of the Defendant, and
 1

 2 (iii) the use of a “suggestive” photo array.

 3
           The first act alleged by the Defendant that created a suggestive environment is
 4
     non-existent. There was no lecturing by Detective Williams, and an objective review
 5

 6 of the recording evidences no such thing. The other two acts are policy violations,

 7
     admittedly, but in and of themselves are not suggestive. Although a blinded lineup is
 8
     ideal, a non-blinded lineup is not per se suggestive, absent an actually suggestive act.
 9

10 It is merely prophylactic.

11
           As to the three suggestive acts alleged by the Defendant, they are not suggestive
12

13
     at all and it is apparent from the video that they had no influence on E.Z.

14         Taking each of the allegations made by the Defendant in turn:
15
      i.   Detective Williams did not lecture E.Z., despite how Defendant’s cherry-picked
16         excerpts from the conversation might make it appear, and nothing about the
17         conversation was suggestive.

18         While Detective McIlrath was out of the interview room generating the
19
     Spillman lineups, Detective Williams and E.Z. continued to talk about various topics
20

21 for 15 minutes. From this 15 minute conversation, the Defendant cherry picked three

22 sentences and on that basis alone, classified the entire conversation as a moral lecture.

23
     That characterization is inaccurate. The United States is submitting the video of the
24

25 interview as a physical exhibit to this motion and implores the Court to view the

26

27

28
     Response to Motion to Suppress                20
     Case 1:19-cr-02032-SMJ    ECF No. 192    filed 09/11/20   PageID.1297 Page 21 of 31




     portion of the interview that the Defendant characterizes as a lecture3. An objective
 1

 2 review of the conversation dispels the Defendant’s version. The conversation that took

 3
     place was a discussion about E.Z’s children and ongoing drug habit. E.Z. was an
 4
     active participant in the conversation, not the cowering child that Defendant attempts
 5

 6 to paint. It’s clear from the conversation that Detective Williams was sincerely

 7
     concerned for E.Z. and the wellbeing of her child. This was far from misconduct. This
 8
     was far from behavior that we should seek to deter. This was police officer doing his
 9

10 job.

11
           Defendant’s motion gives the impression that E.Z. was crying in a corner when
12

13
     Detective Williams reentered the room. Def. Mtn. at 13. That is also inaccurate. E.Z.

14 had been crying earlier, but was recomposed by the time Detective McIlrath reentered.

15
     And E.Z.’s crying was not brought on by Detective Williams’s questioning, but by
16

17 E.Z.’s own recalling of the events in which her and her son could have been killed.

18         Furthermore, the Defendant’s explanation for how this 15 minute conversation
19
     is created a suggestive environment is unconvincing. The Defendant’s expert’s
20

21 opinion that the conversation between Detective Williams and E.Z. made E.Z. more

22 susceptible to suggestion relies on the premise that Detective Williams spent 15

23
     minutes lecturing E.Z. The expert’s characterization is as off-the-mark as the
24

25

26   3
    This 15 minute conversation begins at 13:26 as indicated by the time stamp on the
27 video.

28
     Response to Motion to Suppress               21
     Case 1:19-cr-02032-SMJ    ECF No. 192     filed 09/11/20   PageID.1298 Page 22 of 31




     Defendant’s, as any objective review of the video demonstrates. Further, the
 1

 2 Defendant’s purported expert does not opine that making witnesses feel bad about

 3
     themselves actually influences them, but rather, makes a witness more susceptible to
 4
     influence. As detailed below, no such influence existed here.
 5

 6    ii.   Each Detective checked the photo lineup to make sure the lineup was correctly
            compiled, and that act is not unduly suggestive.
 7

 8          Each Detective gave a cursory flip-through of the photo lineup including James
 9
     Cloud’s photo prior to administering the lineup. Each detective is expected to testify
10

11
     that their reason for doing so was to make sure they had the right lineup and that it

12 only included the relevant photos. Detective McIlrath had just compiled four lineups

13
     from Spillman and printed them all out prior to bringing them into the interview room.
14

15
     Each photo lineup included not only the photos, but also a sheet that included the

16 names of each individual pictured. The Detectives’ cursory review of the lineup was

17
     for the purpose of ensuring that the lineup was correctly compiled (i.e., including the
18

19 correct photos) and that the sheet listing the names of those pictured was not included.

20          The flipping through of the photos made this lineup no longer “blind.” That is a
21
     violation of best practices and department policy, true. But that does not equate to
22

23 misconduct. Nor was it suggestive. There is no evidence that the Detectives gave any

24 indication as to which photo was the “right” one, and indeed, just prior to

25
     administering the lineup, told E.Z. that the suspect might not even be included in the
26

27 lineup.

28
     Response to Motion to Suppress                22
     Case 1:19-cr-02032-SMJ     ECF No. 192    filed 09/11/20   PageID.1299 Page 23 of 31




     iii.   Showing the lineup to E.Z. all at once, rather than sequentially, was not unduly
 1
            suggestive.
 2
            Similarly, providing all of the photos in the lineup to E.Z. at the same time was
 3

 4 inconsistent with best practices and YSCO policy. But the failure to administer a blind

 5
     lineup is not unduly suggestive. Rather, the administration of a blind lineup is
 6
     included as a best practice because it is a safeguard against suggestion – if the officer
 7

 8 doesn’t know which photo is being looked at by the witness, they cannot make any

 9
     conscious or unconscious suggestions. Report re Identification made by E.Z., Cara
10

11
     Laney, 7. Lack of a double blind or single blind procedure does not establish

12 misconduct leading to suggestion without an actual, substantive suggestion by police.

13
     The Defendant here has alleged two such suggestions – the pointing of a pen and the
14

15
     suggestion of what to write on the Defendant’s photo after E.Z. identified him as

16 Overacker’s murderer. As detailed below, neither act was suggestive.

17
     iv.    Detective Williams did not “bookmark” any photograph when he provided a
18          pen for E.Z. to use.
19
            The alleged bookmarking by Detective Williams did not occur until after E.Z.
20

21 looked at the picture of James Cloud and stated: “This guy, I think I recognized him.

22 I don’t know if he was the one wearing the redshirt.” At that point, Detective Williams

23
     did not bookmark the picture; he merely laid down a pen for E.Z. to use to indicate the
24

25 identification she had just made. It’s worth noting here that he would have done so

26

27

28
     Response to Motion to Suppress                23
     Case 1:19-cr-02032-SMJ    ECF No. 192     filed 09/11/20   PageID.1300 Page 24 of 31




     even if the lineup were administered in a double or single blind fashion. It also worth
 1

 2 noting that E.Z. doesn’t look up from the photographs towards the pen at any time.

 3
           Again, an actual review of the video evidences not a “bookmark,” but merely
 4
     the provision of a pen after E.Z. identified the Defendant; a pen which E.Z. took no
 5

 6 notice of.

 7
      v.   Detective McIlrath told E.Z. to write “the guy who shot Dennis” under the
 8         Defendant’s photograph because E.Z. had just pointed at the photograph and
           said “that’s the guy who shot Dennis.”
 9

10         Detective McIlrath told E.Z. to write “the guy who shot Dennis” because E.Z.
11
     had just looked at the photo and stated “that’s the guy who shot Dennis.” There is
12

13
     nothing suggestive about asking someone to write down, verbatim, a claim they just

14 made, especially when qualified with “if that’s what you think.”

15
     vi.   The photographs in the lineup where generated by an automated system that
16         searched for and included filler photos with characteristics and appearances
17         similar to the Defendant, and did not produce an unduly suggestive array.

18         When Detective McIlrath stepped out of the interview room for 15 minutes, he
19
     was compiling the four lineups showed to E.Z. He did so using a Spillman lineup
20

21 generator. The Defendant’s picture was already in the system from a prior arrest. The

22 Spillman system then generated filler pictures by searching for pictures of individuals

23
     with similar characteristics as the Defendant. That is why each of the pictures is of an
24

25 individual of native appearance, with short dark hair, a goatee, and a round face. All

26 of these match E.Z.’s description of the man in the red shirt as Native American, with

27

28
     Response to Motion to Suppress                24
     Case 1:19-cr-02032-SMJ    ECF No. 192   filed 09/11/20   PageID.1301 Page 25 of 31




     short hair, and maybe chubby or a little thicker. If we try hard enough, we can make
 1

 2 any one of these individuals stand out, whether it’s because they have a pony tail,

 3
     bruising around the neck, are the only one wearing red, appear much older, or have a
 4
     reddish complexion:
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Response to Motion to Suppress              25
     Case 1:19-cr-02032-SMJ     ECF No. 192    filed 09/11/20   PageID.1302 Page 26 of 31




           The mere use of filler pictures that include some individual characteristics not
 1

 2 present in the Defendant’s photo does not create a suggestive lineup, and none of the

 3
     case cited by the Defendant is comparable. Indeed, those cases are examples of how
 4
     suggestive an array should be prior to the court finding misconduct, and none of them
 5

 6 come close to describing the lineup shown to E.Z. See United States v. Saunders, 501

 7
     F.3d 384, 390 (4th Cir. 2007) (dark background and lack of lighting compared to filler
 8
     photos gave the defendant “a menacing countenance that was lacking in the men in the
 9

10 other five photos”); United States v. Eltayib, 88 F.3d 157, 166 (2d Cir. 1996) (filler

11
     photos were cropped so that they all looked like they had short hair, while the
12

13
     defendant’s photo included his full afro, which the witness had included in his pre-

14 lineup description); United States v. Wiseman, 172 F.3d 1196, 1208-1209 (10th Cir.

15
     1999) (defendant’s photo “st[ood] out prominently” and was the only one without a
16

17 chain around the neck).

18         Similar suggestiveness is not present in the array used in this case and is more
19
     consistent with arrays previously held to be un-suggestive by the Ninth Circuit. See,
20

21 e.g., United States v. Beck, 418 F.3d 1008, 1012 (9th Cir. 2005) (approving a

22 photospread where only one individual had facial hair, two individuals had shorter

23
     hair than the others, and all individuals were of similar age with similar skin, hair, and
24

25 eye color); United States v. Nash, 946 F.2d 679, 681 (9th Cir. 1991) (finding a

26

27

28
     Response to Motion to Suppress                26
     Case 1:19-cr-02032-SMJ      ECF No. 192     filed 09/11/20   PageID.1303 Page 27 of 31




     photospread not unduly suggestive despite differences in individuals' complexion,
 1

 2 nationality, and hair style).

 3
            B. E.Z.’s identification is reliable.
 4
            Even if this Court were to find that the Detectives’ failure to administer the
 5

 6 lineup in a blind fashion, combined with an actually suggestive act, created a lineup so

 7
     severely suggestive as to “give rise to a very substantial likelihood of irreparable
 8
     misidentification,” the Court cannot suppress E.Z.’s identification unless, under the
 9

10 totality of the circumstances, it determines that the E.Z.’s identification was actually

11
     unreliable. Here however, an analysis of E.Z.’s identification shows that E.Z.’s
12

13
     identification was reliable.

14          Courts look to the following factors in determining the reliability of a witness’s
15
     identification:
16

17          (1) the opportunity of the witness to view the criminal at the time of the crime;
            (2) the witness’s degree of attention;
18          (3) the accuracy of the witness's prior description of the criminal;
19          (4) the level of certainty demonstrated by the witness at the confrontation; and
            (5) the length of time between the crime and the confrontation.
20

21          Biggers, 409 U.S. at 199-200.

22          In E.Z.’s case, each factor cuts in favor of reliability.
23
       i.   E.Z. had ample opportunity to view the Defendant at the time of the crime and
24          her degree of attention was high.
25
            E.Z. viewed the Defendant, wearing his red shirt, twice on the day of the
26

27 murders. When E.Z., L.L. and Overacker first arrived at Cagle’s, the Defendant

28
     Response to Motion to Suppress                  27
     Case 1:19-cr-02032-SMJ    ECF No. 192    filed 09/11/20   PageID.1304 Page 28 of 31




     approached the vehicle and spoke to Overacker, just feet from E.Z. E.Z. was close
 1

 2 enough to hear the Defendant tell Overacker that Cagle wasn’t seeing anyone that day.

 3
     Then, the second time the group arrived at Cagle’s, E.Z. observed Hernandez talking
 4
     to the Defendant for four or five minutes. Her view of the Defendant was not
 5

 6 obstructed, given that she was also able to observe the man in blue entering and

 7
     exiting Cagle’s residence, the other individuals in the red SUV, the white van that she
 8
     described as a clean looking work van, the laughing that the Defendant and Hernandez
 9

10 were engaged in, the dogs running underneath Cagle’s residence, and the dirt on the

11
     back of the Defendant’s shirt. All those observations occurred just before the
12

13
     Defendant approached the vehicle, at which point he would have been just feet from

14 E.Z. before he shot Overacker. Given the amount of detail that E.Z. was able to recall

15
     about what was going on in the moments leading up to Overacker’s murder, it is clear
16

17 that she was not distracted by the Defendant’s gun, as Defendant posits. Just prior to

18 the shooting, E.Z. wasn’t sure what the others were doing and she replied “I don’t

19
     even know, I think I was just watching the guy in the red.” It’s clear that her focus
20

21 was on the Defendant and she had ample time to view him.

22

23

24

25

26

27

28
     Response to Motion to Suppress               28
     Case 1:19-cr-02032-SMJ    ECF No. 192    filed 09/11/20   PageID.1305 Page 29 of 31




      ii.   E.Z. gave an accurate description of the Defendant prior to picking him out of
 1
            the lineup.
 2
            In various statements, E.Z. described the Defendant as a Native American who
 3

 4 might look white from a distance, around 19 to 23 years old, with a chubby or thicker

 5
     appearance and puffy or curly dark hair. Or, put visually:
 6

 7

 8

 9

10

11

12

13

14

15
            As Defendant points out, at one point, E.Z. also described the man in blue as the
16

17 one who looked white from a distance and who had initially told the group that Cagle

18 wasn’t seeing anyone. But E.Z. only identified one individual as the one who shot

19
     Overacker: the Defendant.
20

21   iii.   E.Z. almost immediately and confidently recognized the Defendant when she
            saw his picture.
22

23          Despite the compilation of a lineup that included individuals with similar
24 characteristics, E.Z., upon seeing the Defendant, immediately declared “This guy, I

25
     think I recognized him.” Then, after flipping through the remaining photos and not
26

27 picking out anyone else, she quickly returned to the Defendant’s photo and identified

28
     Response to Motion to Suppress               29
     Case 1:19-cr-02032-SMJ     ECF No. 192    filed 09/11/20   PageID.1306 Page 30 of 31




     him as “the guy who shot Dennis.” As evidenced by her reluctance to make an
 1

 2 identification in later lineup when she was only about 30% sure, E.Z. would not have

 3
     hesitated to disclaim an identification if she was not confident. Here, it’s clear she was
 4
     certain.
 5

 6   iv.   E.Z. picked the Defendant out of a lineup up only two days after she saw him
           shoot Overacker.
 7

 8         Two days is not such a long period of time as to make an identification
 9
     unreliable. United States v. Hammond, 666 F.2d 435, 440 (9th Cir. 1982) (a lapse of a
10

11
     week not long enough to indicate clear unreliability). As evidenced by E.Z.’s

12 description of the scene (e.g. the van, the SUV, the dogs, the guns, etc.), the events of

13
     June 8th were still fresh in her mind.
14

15
           Even if this Court were to find that Detectives Williams and McIlrath, by

16 failing to conduct a blinded lineup, engaged in misconduct that created unduly

17
     suggestive circumstances, this Court cannot find, under a Biggers analysis, that E.Z.’s
18

19 identification is unreliable.

20                                       IV.   Conclusion
21
           The Defendant does not have a right to a double blind lineup. He does not have
22

23 the right to a perfect lineup. He has the right to a lineup free from misconduct in

24 which police use an unduly suggestive procedure. He received that here. Defendant

25
     has pointed out some procedural aspects that could have been improved. That is well
26

27

28
     Response to Motion to Suppress                30
     Case 1:19-cr-02032-SMJ     ECF No. 192     filed 09/11/20   PageID.1307 Page 31 of 31




     short of the standard he needs to meet prior to this Court engaging in a reliability
 1

 2 review of E.Z’s identification.

 3
           But even if the Court were to engage in such a review, it would find E.Z.’s
 4
     identification of the Defendant reliable. She had amble time and opportunity to view
 5

 6 the Defendant, her identification was confident and consistent with prior descriptions,

 7
     and was given only two days after the events in Medicine Valley. The jury should be
 8
     allowed to hear her full story. The Defendant’s motion should be denied.
 9

10

11
     DATED: September 11th, 2020              William D. Hyslop
12                                            United States Attorney
13                                            s/ Thomas J. Hanlon
14                                            Thomas J. Hanlon
                                              Assistant United States Attorney
15

16                                            s/ Richard Burson
                                              Richard Burson
17                                            Assistant United States Attorney
18

19         I hereby certify that on September 11th, 2020, I electronically filed the foregoing
20 with the Clerk of the Court using the CM/ECF System which will send notification of

21 such filing to the following: Lorinda Youngcourt, Esq.; John B. McEntire, IV, Esq.;

22 Jeremy B. Sporn, Esq.

23                                            s/ Richard Burson____
                                              Richard Burson
24                                            Assistant United States Attorney
25

26

27

28
     Response to Motion to Suppress                 31
